FILED
BRO OKR IDGE APA RTM ENT S, LTD ., )                       August 5, 1998
                                     )
     Plaintiff-A ppellant,           )                    Cecil W. Crowson
                                     )                   Appellate Court Clerk
v.                                   ) Appeal No.
                                     ) 01A01-9709-CV-00523
UNIV ERS AL C ONS TRU CTO RS, IN C.,)
BAD GER -BOG LE AR CHIT ECTS , P.C.,) Dav idson Circ uit
BOYD BOGLE, III, and GEORGE          ) No. 90C-2821
VOLAK,                               )
                                     )
     Defendants-Appellees.           )




               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE


APPEALED FROM THE THIRD CIRCUIT COURT FOR DAVIDSON COUNTY
AT NASHVILLE, TENNESSEE

THE HONORABLE BARBARA HAYNES, JUDGE


JOHN H. ROWLAND and SCOTT D. CAREY, BAKER
DONELSON, BEARMAN & CALDW ELL
A Professional Corporation
1700 Nashville City Center
511 Union Street
Nashville, Tennessee 37219
      For Plaintiff -Appellan t.

DARRELL G. TOWNSEND and DERRICK C. SMITH
HOWELL & FISHER, PLLC
Court Square Building
300 James Robertson Parkway
Nashville, Tennessee 37201-1107
      For Defendant-Appellee Universal Constructors, Inc.

JOHN W. HEACOCK
2100 First Union Tower
150 Fou rth Aven ue, North
Nashville, Tennessee 37219
       For Defendant-Appellee Badger-Bogle Architects, P.C., Boyd Bogle, III, and
Georg e Vola k.

                        AFFIRMED AND REMANDED
                                                      HERSCHEL P. FRANKS, JUDGE
CONCUR:
GODD ARD, P.J.
McMU RRAY, J.

               Plaintiff appeals to this Court on the refusal by the Trial Judge to grant

plaintiff relief pursuant to Tennessee Rules of Procedure, 60.02(1). The underlying

action was dismissed on July 23, 1996 by the Trial Judge “for want of prosecution.”

On July 18, 1 997, plaintiff filed a mo tion to set aside the judgm ent pursua nt to Rule

60, T.R.C.P. on the ground the judgment was entered because of mistake,

inadvertence, and excusable neglect. The motion explained that the plaintiffs “former

counsel William J. Hart, did not receive notice from the Court that the case would be

dismiss ed for la ck of p rosecu tion pu rsuant to local R ule 37.0 2.”

               By way o f back groun d, the or iginal ac tion wa s filed o n Aug ust 20, 1 990.

On Au gust 22, 19 94, an orde r was ente red to either se t the case fo r trial or obtain

permission to be exempt from the Court’s local “one-year rule.” On September 22,

1994, attorney William J. Hart, attorney of record for the plaintiff, filed a motion for

an exemption and an order of exemption was entered on November 8, 1994. On

October 27, 1995, the Clerk again mailed a notice to the attorneys for the parties that

the case must be sent for trial or application must be made for an exemption from the

local Rule. On November 17, 1995, attorney George M. Allen filed a motion on

behalf of the plaintiff for an exemption from the local Rule. The motion was not acted

upon and on July 23, 1996, the case was ordered dismissed by the Trial Judge for

failure to comp ly with the local R ules of Court.

               On July 18, 1997, plaintiff filed a motion to substitute the law firm of

Baker, Donelson, Bearman and Caldwell for attorney William J. Hart, as counsel of

record in the case, and also filed the motion to set aside the judgment. The motion

appended the affidavit of George M. Allen, who stated that he was attorney and that

William J. Hart had sought his help in the case, since Hart was leaving the practice of

                                               2
law and moving to Texas. He reiterated that he filed a motion on behalf of the

plaintiff on December 1, 1995, moving for an exemption from the one-year rule. He

further stated that he did not formally enter an appearance on behalf of the plaintiff,

that no action was taken on his motions, and that he first learned that the case had

been dismissed on September 10, 1996 from a phone call from William J. Hart who

had receiv ed a statem ent of costs on Septem ber 6, 1996 , from the D avidson C ounty

Clerk’s office. The affidavit of William J. Hart was also attached wherein he stated he

had practiced law in T ennessee from 1 992, until 1994, and w as an attorney of record

for the plaintiff in the original case. He further stated that in 1995 he moved to Texas

and “sought George M. Allen’s help in this case.” He then reiterated that he received

a statement of costs in the case on September 6, 1996, called the Clerk and for the first

time learned it had been dismissed on July 23, 1996 for lack of prosecution. He

denied receiving any notice of impending dismissal for lack of prosecution, and

concluded that he was no longer practicing law.

               Plaintiff forcibly insists that the neglect of its former counsel should be

characterized as “excusable neglect” within the meaning of the Rule, and relies on

Campbell v. Archer, 555 S.W.2d 110 (Tenn. 1977). Relief in Archer was gran ted in

response to a Rule 59, T.R.C.P. motion. Rule 60, provides a procedure to be

employed w hen a judg ment has b ecome f inal and relief under that R ule is

extraor dinary in n ature. See Bivins v. Hospital Corp. of America, 910 S.W.2d 441

(Tenn. App. 1995). Under this Rule, the party seeking relief bears a heavy burden of

demonstrating that they are entitled to relief, and while in some limited circumstances

negligenc e of the pa rties’ counse l has been f ound to b e excusab le neglect, it is

generally held th at negligen ce of cou nsel may not b e characteriz ed as excu sable

neglec t. See First National Bank of Polk County v. Gross, 912 S.W.2d 147 (Tenn.

App. 19 95); Kilby v. Sivley, 745 S.W .2d 284 (T enn. Ap p. 1987); Fielder v. L akesite


                                              3
Enterp rises, Inc ., 871 S.W.2d 157 (Tenn. App. 1993). Indeed, our Supreme Court has

said “ca relessne ss is not s ynonymo us with an exc usable neglec t”, Food Lion Inc., v.

Washington County Beer Board , 700 S .W.2d 893 (T enn. 19 85).

               In the underlying case, it is beyond dispute that plaintiff’s attorney of

record left the jurisdiction without properly arranging for substitute counsel. The

dismissal of this case w as the result of plaintiff’s attorn ey’s failure to pro perly

represent h is client. This, in o ur view, is n ot excusab le neglect. T he Sixth C ircuit

Court of Appeals in The United States of America v. $100,375.00 in U.S. Currency, 70
F.3d 438 (1995), qu oted from one of its fe llow circuits, w hich we a lso quote w ith

approva l:

               If the lawyer’s neglect protected the client from all ill consequences,
               neglect would become all too common. It would be a free good - the
               neglect would protect the client, and because the client could not suffer
               the lawyer would no t suffer either.

15 F.3d 634.

               We hold that the neglect of plaintiff’s counsel is not excusable neglect

within the meaning of Rule 60, and we find that the Trial Judge did not abuse her

discretion in refusing to reinstatement this case which had languished on the docket

for several years.

               We have considered the remaining issues and find them to be without

merit, and remand the case to the Trial Court with cost of the appeal assessed to the

appellant.




                                             __________________________
                                             Herschel P. Franks, J.

CONCUR:


___________________________
Houston M. Godd ard, P.J.


                                               4
___________________________
Don T. McM urray, J.




                              5